Case 4:20-cv-04034 Document 42 Filed on 01/15/21 in TXSD Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

 

FREDRIC N. ESHELMAN,
Plaintiff,

* Case No. 4:20-cv-04034
TRUE THE VOTE, INC., CATHERINE
ENGELBRECHT, GREGG PHILLIPS, OPSEC
GRouP, LLC, JAMES Bopp, JR., AND THE
Bopp LAW FIRM,

JURY DEMANDED

Defendants.

 

 

JOINT STATUS REPORT AND PROPOSED BRIEFING SCHEDULE

 

TO THE HONORABLE COURT:

On the morning of 1/12/21, Defendants proposed that counsel conference on
1/13/21, all counsel agreed, and the Court was notified. In its subsequent 1/12/21 minute
order, the Court ordered that the Plaintiff's Motions were to be held in abeyance and that
counsel were to file a Joint Status Report after their 1/13/21 conference. As a result, counsel
for all parties conferred on 1/13/21 regarding Plaintiff's Emergency Application for
Temporary Restraining Order and Motion for Preliminary Injunction (Dkt. 41-1), and
Motion to Seal (Dkt. 41), and a proposed briefing schedule. The Parties’ positions are as
follows:

1. The Parties agree that the 1/11/2021 Motion for Preliminary Injunction (Dkt. 41-1)
is a Motion as to Defendant True the Vote (in addition to all other Defendants).

2. Due to the prior agreement, Plaintiff agrees to withdraw his first Motion for
Preliminary Injunction (Dkt. 10).

3. Defendants The Bopp Law Firm and James Bopp were able to come to a temporary
agreement with Plaintiff, so Plaintiffs Application for TRO (Dkt. 41-1) is now moot
as to these two Defendants. (However, the Motion for Preliminary Injunction, also
in Dkt. 41-1, as to these two Defendants is still ripe.)

 
Case 4:20-cv-04034 Document 42 Filed on 01/15/21 in TXSD Page 2 of 4

4. Plaintiff and Defendants True the Vote, OPSEC, Catherine Engelbrecht, and Gregg
Phillips were unable to come to an agreement regarding Plaintiff's Application for
TRO, so the Application for TRO is still ripe as to these Defendants.

5. Because of Plaintiffs understanding of the Court’s procedures and 1/8/2021 Order,
Plaintiff's Motion to Seal (Dkt. 41) includes only references in its Application for
TRO and Motion for PI that reference True the Vote’s bank account numbers, True
the Vote’s bank records (Exhibit J), and the Proposed Order which includes bank
account and wire numbers. However, Defendant True the Vote believes that all of
the financial transactions involving True the Vote should be placed under seal. The
nature of the political atmosphere involving those interested in voter integrity is
such that True the Vote receives great scrutiny from various organizations, typically
“progressive” in nature, where every person, business or group that affiliates or does
business with True the Vote finds itself at risk of harassment or other intimidation
efforts. These persons, businesses and entities prefer anonymity, and count upon it.
If these relationships were revealed in unsealed documents in this case, such
persons, businesses and entities are at risk of being unfairly burdened in this way.
Plaintiff neither accepts nor denies these assertions by True the Vote, but is not
interested in burdening third parties unnecessarily, and is not opposed to sealing the
discovery responses.

6. Plaintiff requests limited expedited discovery for purposes of the Preliminary
Injunction. Thus far, Plaintiff and Defendant True the Vote have exchanged limited
expedited discovery. Plaintiff intends to send narrow discovery requests to the other
Defendants related to the Motion for Preliminary Injunction. Should the Defendants
not agree to produce the requested documents after a conference regarding the
matter as required by the Court’s rules and procedures, Plaintiff will approach the
Court by emailed letter on this issue and Defendants should have an opportunity to
respond.

Parties’ Proposed Briefing Schedule

1. Plaintiff's Application for TRO (Dkt. 41-1)

a. Parties were unable to reach an agreement on a hearing on the TRO or a
briefing schedule on the TRO.

b. Plaintiff respectfully requests that the Court hear Plaintiffs Application for
TRO as soon as possible and that any written response by the Defendants be
filed before the TRO hearing.

c. Defendants remaining in the Application for TRO do not agree that there
should be two hearings (on the TRO and then the PI); the remaining
Defendants request that, if the Court holds a hearing, there be only one
hearing combining both the Application for TRO and the Motion for PI and

2
Case 4:20-cv-04034 Document 42 Filed on 01/15/21 in TXSD_ Page 3 of 4

that the parties be allowed the opportunity to submit written response and
reply briefs before any hearing on both the TRO and PI or before separate
hearings on each. If the Court agrees to a consolidated hearing on the TRO
and PI, Defendants request that the TRO and PI briefing be consolidated and
follow the agreed upon schedule below for the PI.

d. Should the Court allow two separate hearings, Brock Akers, counsel for the
Defendants remaining in this Application for TRO, is available the
afternoons of Friday, 1/15, Tuesday, 1/19, and Wednesday, 1/20. Plaintiff's
counsel is also available on these dates. All counsel would, of course, make
themselves available at any time, even if there was a scheduling conflict, to
accommodate the Court’s preference.

2. Plaintiffs Motion for Preliminary Injunction as to all Defendants (Dkt. 41-1)

a. All parties agree to the following schedule for consideration of the Motion
for Preliminary Injunction.

b. Defendants’ Response — Due 1/22/2021

c. Plaintiff's Reply —Due 1/27/2021

d. The Parties will abide by the Court’s decision on Plaintiff's Motion to Seal
(Dkt. 41) as to the various exhibits in sealing (or not sealing) their exhibits
in these subsequent briefs.

e. Should the Court permit a hearing on Plaintiff's Motion for Preliminary
Injunction, the Parties are available on 1/29/2021 (pending a cancellation of
Mr. Bopp’s hearing in a different matter, which he believes will likely be
continued).

On Behalf of Plaintiff Fredric N. Eshelman:

/s/ Douglas A. Daniels
ATTORNEY-IN-CHARGE FOR PLAINTIFF

 

On Behalf of Defendants True the Vote, Inc., Catherine Engelbrecht, Gregg Phillips, and
OPSEC Group, LLC:

lowe C. Yher-

Brock C. Akers
ATTORNEY-IN-CHARGE FOR DEFENDANTS

On Behalf of Defendants James Bopp, Jr. and The Bopp Law Firm: , Pd.

eae

JamesBopp, je
ATTORNEY-IN-CHARGE FOR DEFENDANTS

3
Case 4:20-cv-04034 Document 42 Filed on 01/15/21 in TXSD Page 4 of 4

CERTIFICATE OF SERVICE

Thereby certify that on the 15" day of January, 2021 a true and correct copy of the
above foregoing document has been forwarded to all counsel of record via ECF.

Brock Akers

The Akers Firm PLLC

3401 Allen Parkway, Suite 101

Houston, TX 77019

(713) 583-8662

bca@akersfirm.com

Counsel for Defendant TTV, Catherine Engelbrecht, OPSEC, and Gregg
Phillips

James Bopp, Jr.
jboppjr@aol.com

Melena Siebert
msiebert@bopplaw.com
Rob Citak
rcitak@bopplaw.com
Jeffrey Gallant
jgallant@bopplaw.com
Courtney Milbank
cmilbank@bopplaw.com
The Bopp Law Firm

1 South Sixth St.

Terre Haute, IN 47807
(812) 232-2434

Counsel for Defendants James Bopp, Jr. and The Bopp Law Firm

{s/ Douglas A. Daniels
Douglas A. Daniels
